283 F.2d 692
Ernest ALLEN, Appellant,v.Gerald W. GROAT, Alfred Pare, Jack O'Kelly, James Fayteck, Appellees.
No. 14183.
United States Court of Appeals Sixth Circuit.
November 7, 1960.

Ernest Allen, Jackson, Mich., in pro. per.
William P. Doran and Angelo A. Pentolino, Detroit, Mich., Samuel Brezner, Detroit, Mich., and Nathaniel H. Goldstick, Robert D. McClear, Detroit, Mich., on brief, for appellees.
Before MILLER, CECIL and O'SULLIVAN, Circuit Judges.
PER CURIAM.


1
Appellant, Ernest Allen, brought this action in the District Court under the provisions of Sec. 1343, Title 28, and Sec. 1983, Title 42 U.S.C.A. seeking damages in the amount of $150,000.00 for alleged deprivation of his constitutional rights. Named as defendants are appellees, Judge Gerald W. Groat, a judge of the Recorder's Court of the city of Detroit, and Alfred Pare, Jack O'Kelly and James Fayteck, police officers of the city of Detroit.


2
Appellant claims that on or about July 31, 1958, he was illegally and unreasonably stopped and searched by appellees O'Kelly and Fayteck, and placed under arrest when a revolver was found upon and taken from his person; that appellee Pare signed a complaint against him although he had no firsthand knowledge of the illegal search and arrest, and that Judge Groat, before whom he was tried, after waiving a trial by jury, and found guilty of unlawfully carrying a concealed weapon upon his person, had refused to protect his rights as a United States citizen in his court and had refused to recognize the mandates of higher authorities. Appellant was sentenced to serve three to five years imprisonment, which sentence has never been vacated.


3
The District Judge sustained motions of the appellees to dismiss the complaint. This appeal followed.


4
The Court being of the opinion that the order dismissing the complaint was properly entered; Bradley v. Fisher, 13 Wall. 335, 20 L. Ed. 646; Kenney v. Fox, 6 Cir., 232 F.2d 288, certiorari denied Kenney v. Killian, 352 U.S. 855, 77 S. Ct. 84, 1 L. Ed. 2d 66; Kenney v. Hatfield, 352 U.S. 856, 77 S. Ct. 84, 1 L. Ed. 2d 66; Thompson v. Heither, 6 Cir., 235 F.2d 176, appeal dismissed 352 U.S. 921, 77 S. Ct. 232, 1 L. Ed. 2d 158; Cuiksa v. City of Mansfield, 6 Cir., 250 F.2d 700, certiorari denied 356 U.S. 937, 78 S. Ct. 779, 2 L. Ed. 2d 813; Agnew v. City of Compton, 9 Cir., 239 F.2d 226, 230-231, certiorari denied 353 U.S. 959, 77 S. Ct. 868, 1 L. Ed. 2d 910.


5
It is ordered that the judgment be affirmed.